COURT OF APPEALS OF VIRGINIA


Present:   Judges Willis, Lemons and Frank


EDWARD H. BENDER
                                             MEMORANDUM OPINION * BY
v.   Record No. 1145-99-1                     JUDGE ROBERT P. FRANK
                                                 JANUARY 27, 2000
THE VIRGINIA MARINE RESOURCES COMMISSION


            FROM THE CIRCUIT COURT OF NORTHAMPTON COUNTY
                        Glen A. Tyler, Judge

           (Edward H. Bender, pro se, on briefs).
           Appellant submitting on briefs.

           (Mark L. Earley, Attorney General; Roger L.
           Chaffe, Senior Assistant Attorney General, on
           brief), for appellee. Appellee submitting on
           brief.


     Edward H. Bender (appellant) appeals the ruling of the

Circuit Court of Northampton County dismissing his petition for

appeal that challenged a regulation promulgated by the Virginia

Marine Resources Commission (VMRC).   On appeal, he contends the

circuit court erred in:   1) finding that appellant did not

exercise due diligence, pursuant to Rule 2:4, to effect service of

process on the VMRC within one year of filing his petition for

appeal 1 and 2) ruling that VMRC had standing to appear specially


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       On brief, appellant argued: (A) A suit in equity was
commenced, instituted and pending as to the VMRC; (B) appellee
received actual and timely notice; (C) the attachment of a
subpoena in chancery to the petition is not necessary at the
before the circuit court and move to dismiss the petition for

appeal.

     For the following reasons, we affirm the judgment of the

circuit court.

     The pertinent facts are not disputed.   On December 19, 1997,

appellant timely filed a notice of appeal with the circuit court

challenging amendments to a regulation promulgated by VMRC.

Within thirty days, appellant filed a "Petition for Review" with

the circuit court, a copy of which he personally served upon

VMRC's secretary.   Appellant asked the circuit court to issue a

subpoena in chancery.   When the petition was processed for

service, the circuit court clerk's office neglected to attach a

subpoena to the petition, and a subpoena in chancery was not

served upon VMRC.

     The clerk's office notified the parties of this oversight in

a February 12, 1998 letter stating, "If we can be of any further

assistance, please advise."   Thereafter, in a pleading filed with

the circuit court, VMRC acknowledged receipt of the clerk's letter

and withdrew a motion to quash process that it previously had


commencement of a suit; (D) the error of the clerk in not
attaching a subpoena in chancery to the petition is harmless;
(E) it is the clerk's duty to issue subpoenas and deliver them
for service; (F) there is no specific statutory requirement or
Rule that service of process is required within any specific
time; (G) the appellee's February 23, 1999 second motion to
dismiss was premature and lacks merit. We do not address these
issues because they were not properly included in appellant's
questions presented. See Rule 5A:20.


                               - 2 -
filed.    VMRC noted, however, that it still had not been served

with a subpoena in chancery and that "[u]nless and until such

process is issued, the Commission is not properly before the Court

and the latter will have no jurisdiction to proceed.   Counsel for

the Commission has not waived service and/or entered a general

appearance for its client and has no authority to do so."

     Appellant took no further steps to have a subpoena in

chancery served on VMRC, and no subpoena was ever served.2      Since

VMRC asserted that the circuit court did not have jurisdiction

over it, VMRC never transmitted the agency record to the circuit

court.    On February 23, 1999, more than twelve months after

appellant filed his petition for appeal, VMRC filed a motion to

dismiss for lack of service pursuant to Rule 2:4.   Following a

hearing, the circuit court granted VMRC's motion and dismissed the

appeal.

                                  I.

     "The Administrative Process Act does not prescribe the

procedure for perfecting an appeal from the agency to the circuit

court.    Code § 9-6:14:16 authorizes the Supreme Court to establish

these by rule, and they are contained in Part Two A, Appeals

Pursuant to the Administrative Process Act."   Bendele v.

Commonwealth, 29 Va. App. 395, 397, 512 S.E.2d 827, 828 (1999).


     2
       While appellant contends in his reply brief that he spoke
to the clerk on several occasions in an effort to have process
served, the record does not support this contention.


                                - 3 -
Rule 2A:4 establishes the filing requirements for the petition for

appeal and provides that "[s]uch filing shall include all steps

provided in Rules 2:2 and 2:3 to cause a copy of the petition to

be served (as in the case of a bill of complaint in equity) on the

agency secretary and on every other party."

        "When following the equity procedures incorporated by Rule

2A:4, process would be the subpoena in chancery."         Bendele, 29

Va. App. at 399, 512 S.E.2d at 829.         Rule 2:4, which applies to

proceedings under the Administrative Process Act (APA) pursuant

to Rule 2A:5, 3 provides that the subpoena in chancery must be

attached to and served with the petition or bill of complaint.

        "No decree shall be entered against a defendant who was

served with process more than one year after the institution of

the suit against him unless the court finds as a fact that the

plaintiff exercised due diligence to have timely service on

him."       Rule 2:4.   "The noun 'diligence' means 'devoted and

painstaking application to accomplish an undertaking.' . . .

The determination whether diligence has been used is a factual

question to be decided according to the circumstances of each

case."       Dennis v. Jones, 240 Va. 12, 19, 393 S.E.2d 390, 393

(1990) (interpreting "due diligence" as that term is used in



        3
       Rule 2A:5 provides that proceedings under the APA "shall
be held as in a suit in equity and the rules contained in Part
Two, where not in conflict with the Code of Virginia or this
part, shall apply."


                                    - 4 -
Rule 3:3, which establishes a twelve-month service deadline in

actions at law) (citations omitted).

     The record establishes that VMRC was never served with a

subpoena in chancery.   Despite the clerk's office's notification

to appellant that the subpoena had not been served, and VMRC's

pleading advising appellant that it would not submit itself to

the circuit court's jurisdiction until it was properly served

with process, appellant took no further steps to have the

subpoena in chancery issued and served.   Although the initial

failure to have the subpoena in chancery issued and served was

the result of an error in the clerk's office, appellant has

presented no reason why he could not have contacted the clerk's

office after receiving the February 12, 1998 letter to request

that the subpoena in chancery be issued and served on VMRC.

Accordingly, the circuit court did not err when it granted

VMRC's motion to dismiss.

                                II.

     Under Rule 2A:3:

          The agency secretary shall prepare and
          certify the record as soon as possible after
          the notice of appeal and transcript or
          statement of testimony is filed and shall,
          as soon as it has been certified by him,
          transmit the record to the clerk of the
          court named in the notice of appeal.

     Appellant asserts that VMRC did not have standing to

challenge jurisdiction because of the agency's failure to comply



                               - 5 -
with Rule 2A:3. 4    He has not, however, cited any rule of court,

statute, or precedent in support of this position, and we are

aware of none.      Moreover, appellant has failed to establish how

he was prejudiced by VMRC's failure to certify and transmit the

record.   VMRC challenged the circuit court's jurisdiction based

on the fact that the agency was never served with process.     The

agency record was, therefore, immaterial to VMRC's motion to

dismiss, or appellant's response thereto until VMRC was properly

before the court.     Accordingly, the circuit court did not err

when it permitted VMRC to challenge the court's jurisdiction

before satisfying the requirements of Rule 2A:3.

     For the reasons stated herein, the judgment of the circuit

court is affirmed.

                                                            Affirmed.




     4
       Appellant also asserts that VMRC failed to comply with
Rule 2A:4 and that this failure denied the agency standing to
challenge the circuit court's jurisdiction. Appellant did not
present this argument to the circuit court, and we will not
address it for the first time on appeal. See Turner v. Jackson,
14 Va. App. 423, 432, 417 S.E.2d 881, 888 (1992); Rule 5A:18.

                                  - 6 -